I concur in the foregoing opinion. The procedure undertaken upon this reservation should not, however, pass unnoticed.
The case was tried before a jury. Upon the conclusion of all the evidence plaintiff moved for a directed verdict whereupon both parties stipulated to have the questions involved in the motion reserved to this court upon the single question of whether the motion for a directed verdict should be granted and accordingly as the question was answered in the affirmative or negative the plaintiff or defendant should have judgment below. The jury was dismissed. As the case stands there are no proceedings below to which the opinion of this court is referable. Had this court refused to answer the question reserved, as it has a right to do under the statute, and returned it to the circuit court for decision by it in the first instance, the circuit court would be powerless to proceed and a new trial would become necessary. Nor do I think that the legislature in enacting R.L. 1915, sections 2511-2512, as amended by L. 1919, c. 47, intended that jury trials be interrupted and questions arising therein be reserved to this court. Reservations under circumstances such as these are not in my opinion calculated to subserve the prompt and efficient administration of justice. This reservation, moreover, is subject to the additional objection of counsel taking the case in their own hands and by stipulation speculating on the decision of this court. *Page 187